Campbell J.:
I concur entirely in the views of my brother Christianey. I think the riparian proprietor is entitled to all the control of the bed of the water which can be exercised without damage to the public interest. His right is proprietary ánd absolute. And while I think that the particular place in controversy is no part of Lake Michigan, I do not regard the distinction as at all material. Usage as well as reason extends to the one as well as to the other. Navigation in our day can not do without wharves and similar conveniences for loading and shelter, and instead of being universal nuisances they are in general indispensable aids to it. The inquiries concerning ownership in deep water, far from shore, can never become practical questions, and it can not make any difference how they are settled. But wherever use can be and is made of the bed of the water, in improvements near the shore, in waters not governed by the artificial common law rules of tide water ownership, I think the rules applicable to fresh water rivers are more reasonable and just, and are certainly more con-, formable to the common understanding and usage. They preserve all valuable public privileges, and interfere with no rights whatever.
Martin Ch. J.:
Except upon the first error assigned — respecting which my views will be fully expressed in the case of Carleton v. The People, now under consideration — I concur fully in the views of my brother Christiancy. I think the rights of riparian proprietors upon our interior lakes — and I regard Muskegon Lake as such, and not as an arm of Lake Michigan, notwithstanding the stipulation iff this case (which, although it must be taken for true, I regard as immaterial) — *148■are the same as those of proprietors upon our navigable streams. They have the right to construct wharves, buildings and other improvements, in front of their lands, so long as the public servitude is not thereby impaired; they are a part of the realty to which they are attached, and pass with it. Certainly, no one can occupy for his individual purposes the water front of such riparian proprietor, and the attempt of any person to do so would be a trespass. When, therefore, Ruddiman erected the structure in controversy in the shallow water of the lake, and upon his water front, it was substantially an erection upon his own land, and its use and ownership were dependent upon his ownership of the land to which it was appurtenant. He made it a part of his real estate as much as though it had been a»- additional story erected upon a building situated upon the soil not covered with water. It was a part of the land; appurtenant to it, and to be enjoyed with it. This he can not deny; nor can any one question it whose soil or possession was not thereby invaded. As between individuals, a wharf, and the structures upon it, attached to the soil of a riparian proprietor, are as much a part of the real estate as is a building erected upon the land over which the water does not flow, and by the sale of the land they are conveyed. There is no analogy between such title and the right of fishery, and no argument can be drawn from the one to support the other. Each depends upon separate principles of the law.

Judgment reversed.